 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 946 
 
AN ACT 
To enhance citizen access to Government information and services by establishing that Government documents issued to the public must be written clearly, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Plain Writing Act of 2010. 
2.PurposeThe purpose of this Act is to improve the effectiveness and accountability of Federal agencies to the public by promoting clear Government communication that the public can understand and use. 
3.DefinitionsIn this Act: 
(1)AgencyThe term agency means an Executive agency, as defined under section 105 of title 5, United States Code. 
(2)Covered documentThe term covered document— 
(A)means any document that— 
(i)is necessary for obtaining any Federal Government benefit or service or filing taxes;  
(ii)provides information about any Federal Government benefit or service; or 
(iii)explains to the public how to comply with a requirement the Federal Government administers or enforces; 
(B)includes (whether in paper or electronic form) a letter, publication, form, notice, or instruction; and 
(C)does not include a regulation.
(3)Plain writingThe term plain writing means writing that is clear, concise, well-organized, and follows other best practices appropriate to the subject or field and intended audience.   
4.Responsibilities of Federal agencies 
(a)Preparation for Implementation of Plain Writing Requirements 
(1)In generalNot later than 9 months after the date of enactment of this Act, the head of each agency shall— 
(A)designate 1 or more senior officials within the agency to oversee the agency implementation of this Act; 
(B)communicate the requirements of this Act to the employees of the agency; 
(C)train employees of the agency in plain writing; 
(D)establish a process for overseeing the ongoing compliance of the agency with the requirements of this Act; 
(E)create and maintain a plain writing section of the agency’s website as required under paragraph (2) that is accessible from the homepage of the agency’s website; and 
(F)designate 1 or more agency points-of-contact to receive and respond to public input on— 
(i)agency implementation of this Act; and 
(ii)the agency reports required under section 5. 
(2)WebsiteThe plain writing section described under paragraph (1)(E) shall— 
(A)inform the public of agency compliance with the requirements of this Act; and 
(B)provide a mechanism for the agency to receive and respond to public input on— 
(i)agency implementation of this Act; and 
(ii)the agency reports required under section 5. 
(b)Requirement to use plain writing in new documentsBeginning not later than 1 year after the date of enactment of this Act, each agency shall use plain writing in every covered document of the agency that the agency issues or substantially revises. 
(c)Guidance 
(1)In generalNot later than 6 months after the date of enactment of this Act, the Director of the Office of Management and Budget shall develop and issue guidance on implementing the requirements of this section. The Director may designate a lead agency, and may use interagency working groups to assist in developing and issuing the guidance. 
(2)Interim guidanceBefore the issuance of guidance under paragraph (1), agencies may follow the guidance of— 
(A)the writing guidelines developed by the Plain Language Action and Information Network; or 
(B)guidance provided by the head of the agency that is consistent with the guidelines referred to in subparagraph (A). 
5.Reports to Congress 
(a)Initial reportNot later than 9 months after the date of enactment of this Act, the head of each agency shall publish on the plain writing section of the agency’s website a report that describes the agency plan for compliance with the requirements of this Act. 
(b)Annual compliance reportNot later than 18 months after the date of enactment of this Act, and annually thereafter, the head of each agency shall publish on the plain writing section of the agency’s website a report on agency compliance with the requirements of this Act. 
6.Judicial review and enforceability 
(a)Judicial reviewThere shall be no judicial review of compliance or noncompliance with any provision of this Act. 
(b)EnforceabilityNo provision of this Act shall be construed to create any right or benefit, substantive or procedural, enforceable by any administrative or judicial action. 
7.Budgetary effects of PAYGO legislation for this Act The budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
